DETAILED ACTION
Response to Arguments
This communication is in response to the Amendment filed 13 September 2021.
Claims 1-3, 5-13, 28 and 31-37 are currently pending.
In the Amendment filed 13 September 2021, claims 1, 5, 6, 10, 11, 12, 28 and 35 are amended and claims 4, 14-27, 29 and 30 are cancelled.  This action is Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/CN2017/114607 filed 5 December 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 20 August 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The objections to the drawings are withdrawn as necessitated by amendment to Fig 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-13, 28 and 31-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 now recites “receiving a user selection of a target image for retaining from the N images; and removing, in response to the user selection, an invalid image from the N images to obtain a story album comprising M images, wherein the invalid image conflicts with a characteristic of the target image, and wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity greater than a threshold.”  It is noted that the limitation previously stated “removing an invalid image from the N images to obtain a story album comprising M images, wherein the invalid image comprises an image with an invalid label or one or more images with 

Dependent claims 2, 3, 5-13 and 31-37 are rejected on the same grounds as the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-13, 28 and 31-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0068019 to Novikoff et al (hereafter Novikoff) in view of US PGPub 2016/0196478 to Choi et al (hereafter Choi).

Referring to claim 1, Novikoff discloses a story album display method, implemented by a terminal, comprising:
aggregating N images in a gallery based on a first dimension, wherein the first dimension comprises a photographing time [time of capture] or a photographing location [geographic location of image capture], and wherein N > 1 (see [0040]; [0122]; [0145]; and Fig 5, items 510 and 512 – Image criteria 214 may be usable, e.g., by the theme-based video application 250 to select one or more images from the image database 240. An application or other software running on a user device can examine or scan a set of available images to determine a set of candidate images that are presented to the user in the user interface as a candidate criteria that can be selected to specify image criteria for a generated video. In some implementations, the examined set of available images can be a first subset of the plurality of images retrieved in block 512, where the first subset is determined based on the obtained theme and/or by any obtained image criteria 214 that has been previously associated with the obtained theme.); 
receiving a user selection of a target image for retaining from the N images (see [0024]; [0146]; [0151]; and Fig 5, items 516 and 518 – This can allow the user to specify more narrow or additional image criteria using candidate images that have been selected based on stored image criteria. A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images. In block 518, user input is received that selects one or more of the displayed interface options to specify additional image criteria for selecting images for a generated video.); 
removing, in response to the user selection, an invalid image from the N images to obtain a story album comprising M images, wherein the invalid image conflicts with a characteristic [criteria/particular image features] of the target image (see [0151]; [0155]; and Fig 5, items 518 and 520 – In block 518, user input is received that selects one or more of the displayed interface options to specify additional image criteria for selecting images for a generated video. User input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video. The user indicates criteria, e.g., particular image features, via the selections. In block 520, a subset of images that meet the image criteria obtained in blocks 514 and/or blocks 514-516 may be determined.) wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity (see [0086], [0123] and [0130] – Removes duplicate images. Duplicate images are based on similarity.); 
displaying an album cover of the story album (see [0094] and [0167] – displaying the theme based video), 
wherein the M images are associated with a theme of the story album (see [0119]; [0120]; and [0122] – the images are selected based on a theme), and 
wherein M < N (see [0086]; [0123]; [0130] – since photos have been deleted M is less than N).

removing an invalid image from the N images to obtain an album comprising M images, wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity [matching value] greater than a threshold [similarity level] (see [0050]-[0055] and [0125]-[0129] – The similarity determining unit 220 may determine the similarity between the plurality of images by comparing the matching value and the similarity level. When first and second images are determined as similar images from among the plurality of images, the similar image detection apparatus may delete any unnecessary image from among the first and second images.), 
wherein M < N (see [0050]-[0055] and [0125]-[0129] – since images have been deleted, M is less than N).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the process of Choi for removing similar images to remove similar images in the aggregated images of Novikoff.  One would have been motivated to do so in order to determine similar images and remove the unnecessary images thereby improving the relevancy and popularity of the album for the user (Choi: see [0006]; Novikoff: see [0002]).
Referring to claim 2, the combination of Novikoff and Choi (hereafter Novikoff/Choi) teaches the story album display method of claim 1, wherein the theme of the story album comprises at least one of  ‘'birthday,” “party,” “wedding,” “sports,” “graduation,” “holiday,” “night scene,” “local travel,” or “non-local travel” (Novikoff: see [0042]; [0049]; [0053]; [0117]; and [0191]). 
Referring to claim 3, Novikoff/Choi teaches the story album display method of method of claim 1, wherein the album cover comprises a title of the story album, and wherein the title is associated with at least one of the theme of the story album, a photographing time of the N images, or a photographing location of the N images (Novikoff: see [0039] – the title for the video is associated with the theme).
Referring to claim 5, Novikoff/Choi teaches the story album display method of claim 1, wherein after removing the invalid image from the N images to obtain the story album comprising the M images (Novikoff: see [0089]), the story album display method further comprises determining, based on a second dimension, a theme associated with the M images to obtain the theme of the story album, wherein the second dimension comprises an image feature of at least one of the M images (Novikoff: see [0117] and [0130]).
Referring to claim 6, Novikoff/Choi teaches the story album display method of claim 5, wherein after determining, based on the second dimension, the theme associated with M images to obtain the theme of the story album, the story album display method further comprises modifying the theme of the story album based on a third dimension, wherein the third dimension comprises association information that is in a 
Referring to claim 7, Novikoff/Choi teaches the story album display method of claim 1, wherein the first dimension comprises the photographing time [time of capture], wherein aggregating the N images in the gallery based on the first dimension comprises aggregating images generated within each of Z time periods into one image set, to obtain Z image sets, wherein the Z image sets are in a one-to-one correspondence with the Z time periods, and wherein Z ≥ 2 and wherein when a time interval between adjacent image sets is less than an interval threshold, the story album display method further comprises aggregating the adjacent image sets (Novikoff: see [0040]; [0044]; [0049]; and [0124] – The theme date may specify or indicate a particular time range or time period during which the associated theme may be used to generate videos; Choi: see [0050]-[0055]).
Referring to claim 8, Novikoff/Choi teaches the story album display method of claim 7, wherein the first dimension further comprises the photographing location [geographic location of image capture], wherein when a photographing location of adjacent image sets is not a preset location, the interval threshold is a first preset value, or wherein when the photograph location of the adjacent image sets is the preset location, the interval threshold is a second preset value, and wherein the second preset value is less than the first preset value (Novikoff: see [0040]; [0044]; [0049]; and [0124]).
Referring to claim 9, Novikoff/Choi teaches the story album display method of claim 5, wherein determining, based on the second dimension, the theme associated with M images, to obtain the theme of the story album comprises:

determining a first candidate theme as the theme of the story album when the label distribution status of the M images meets a label distribution status of a first candidate theme (Novikoff: see [0059]; [0070]; [0073]; [0075]; and [0082]).
Referring to claim 11, Novikoff/Choi teaches the story album display method of claim 1, wherein removing the invalid N images comprises:
displaying Y labels identified from the N images, wherein a label of each image reflects an image feature of the image, and wherein Y ≥ 2 (Novikoff: see [0184]); and 
retaining an image with a target label in the story album and removing an image without the target label in response to a target label being selected by a user from the Y labels (Novikoff: see [0184] – The user can specify that images having specified tags are to be selected.)
Referring to claim 12, Novikoff/Choi teaches the story album display method of claim 1, wherein after displaying the album cover of the story album, the story album display method further comprises playing the story album, wherein when playing a first image in the story album, the terminal displays a photographing time or location of the first image (Novikoff: see [0039];[0094]; and [0189] –Title can be based on location.)
Referring to claim 13, Novikoff/Choi teaches the story album display method of claim 1, wherein the first dimension [image criteria] further comprises at least one of a person that appears in the story album, a playing duration of the story album, a quantity of images in the story album, or theme of a story and wherein before aggregating the N images in the gallery based the first dimension, the story album display method further comprises receiving at least one of a target time period, a target photographing location, a target person, a target playing duration, a quantity of target images, or a target theme that are entered by a user for a to-be-created story album (Novikoff: see [0040] and [0120]).
Referring to claim 28, Novikoff discloses a terminal, comprising:
a processor (see [0037]; [0208]; and Fig 7); and 
a memory coupled to the processor, wherein the memory is configured to store a computer-executable instruction, wherein the processor and the memory are connected using a bus, and when the terminal runs, the processor executes the computer-executable instruction stored in the memory (see [0037]; [0208]; and Fig 7), so that the terminal performs the following steps:
aggregating N images in a gallery based on a first dimension, wherein the first dimension comprises a photographing time [time of capture] or a photographing location [geographic location of image capture], and wherein N > 1 (see [0040]; [0122]; [0145]; and Fig 5, items 510 and 512 – Image criteria 214 may be usable, e.g., by the theme-based video application 250 to select one ; 
receiving a user selection of a target image for retaining from the N images (see [0024]; [0146]; [0151]; and Fig 5, items 516 and 518 – This can allow the user to specify more narrow or additional image criteria using candidate images that have been selected based on stored image criteria. A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images. In block 518, user input is received that selects one or more of the displayed interface options to specify additional image criteria for selecting images for a generated video.); 
removing, in response to the user selection, an invalid image from the N images to obtain a story album comprising M images, wherein the invalid image conflicts with a characteristic [criteria/particular image features] of the target image (see [0151]; [0155]; and Fig 5, items 518 and 520 – In block 518, user input is received that selects one or more of the displayed interface options to specify additional image criteria for selecting images for a generated video. User input can be received to scroll  wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity (see [0086], [0123] and [0130] – Removes duplicate images. Duplicate images are based on similarity.);
displaying an album cover of the story album (see [0094] and [0167] – displaying the theme based video), 
wherein the M images are associated with a theme of the story album (see [0119]; [0120]; and [0122] – the images are selected based on a theme), and 
wherein M < N (see [0086]; [0123]; [0130] – since photos have been deleted M is less than N).
While Novikoff discloses aggregating images and generating a story album with a theme, Novikoff fails to explicitly disclose the further limitation of one or more images with an image similarity greater than a threshold.  Choi teaches receiving a plurality of N images (see [0124], lines 1-2), including the further limitations of
removing an invalid image from the N images to obtain an album comprising M images, wherein the invalid image comprises an image with an invalid label or one or more images with an image similarity [matching value] greater than a threshold [similarity level] (see [0050]-[0055] and [0125]-[0129] – The similarity determining unit 220 may determine the similarity between the plurality of images by comparing the matching value and the similarity level. When first and second images are determined as similar images from among the plurality of images, the similar image detection apparatus may delete any unnecessary image from among the first and second images.), 
wherein M < N (see [0050]-[0055] and [0125]-[0129] – since images have been deleted, M is less than N).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to utilize the process of Choi for removing similar images to remove similar images in the aggregated images of Novikoff.  One would have been motivated to do so in order to determine similar images and remove the unnecessary images thereby improving the relevancy and popularity of the album for the user (Choi: see [0006]; Novikoff: see [0002]).
Referring to claim 31, the combination of Novikoff and Choi (hereafter Novikoff/Choi) teaches the terminal of claim 28, wherein the theme of the story album comprises at least one of  ‘'birthday,” “party,” “wedding,” “sports,” “graduation,” “holiday,” “night scene,” “local travel,” or “non-local travel” (Novikoff: see [0042]; [0049]; [0053]; [0117]; and [0191]). 
Referring to claim 32, Novikoff/Choi teaches the terminal of method of claim 28, wherein the album cover comprises a title of the story album, and wherein the title is associated with at least one of the theme of the story album, a photographing time of the N images, or a photographing location of the N images (Novikoff: see [0039] – the title for the video is associated with the theme).
Referring to claim 33, Novikoff/Choi teaches the terminal of claim 28, wherein after removing the invalid image from the N images to obtain the story album comprising the M images (Novikoff: see [0089]), the terminal further performs determining, based on a second dimension, a theme associated with the M images to obtain the theme of the story album, and wherein the second dimension comprises an image feature of at least one of the M images (Novikoff: see [0117] and [0130]).
Referring to claim 34, Novikoff/Choi teaches the terminal of claim 33, wherein determining, based on the second dimension, the theme associated with the M images to obtain the theme of the story album comprises:
comparing a label distribution status of the M images with a preset label distribution status of each candidate theme (Novikoff: see [0059]; [0070]; [0073]; [0075]; and [0082]); and
determining a first candidate theme as the theme of the story album when the label distribution status of the M images meets a label distribution status of a first candidate theme (Novikoff: see [0059]; [0070]; [0073]; [0075]; and [0082]).
Referring to claim 35, Novikoff/Choi teaches the terminal of 33, wherein after determining, based on a second dimension, a theme associated with M images to obtain the theme of a story album, the terminal further performs modifying the theme of the story album based on a third dimension, wherein the third dimension comprises association information that is in a target application and that is associated with the theme of the story album (Novikoff: see [0117] and [0130]).
Referring to claim 36, Novikoff/Choi teaches the terminal of claim 28, wherein the first dimension comprises the photographing time [time of capture], wherein aggregating the N images in the gallery based on the first dimension comprises aggregating images generated within each of Z time periods into one image set, to obtain Z image sets, wherein the Z image sets are in a one-to-one correspondence with the Z time periods, and wherein Z ≥ 2 and wherein when a time interval between adjacent image sets is less than an interval threshold, the story album display method further comprises aggregating the adjacent image sets (Novikoff: see [0040]; [0044]; [0049]; and [0124] – The theme date may specify or indicate a particular time range or time period during which the associated theme may be used to generate videos; Choi: see [0050]-[0055]).
Referring to claim 37, Novikoff/Choi teaches the terminal of claim 36, wherein the first dimension further comprises the photographing location [geographic location of image capture], wherein when a photographing location of adjacent image sets is not a preset location, the interval threshold is a first preset value, or wherein when the photograph location of the adjacent image sets is the preset location, the interval 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2018/0068019 to Novikoff et al in view of US PGPub 20160196478 to Choi et al as applied to claim 1 above, and further in view of US PGPub 2016/0239519 to Levy et al (hereafter Levy).
Referring to claim 10, while Novikoff/Choi teaches removing the invalid images, and the limitation of wherein the invalid image conflicts with a photographing time characteristic or a photographing location characteristic of the target image (see [0155] – Criteria can also include time and/or geographic location of image capture), Novikoff/Choi fails to explicitly disclose the further limitation of displaying X images with a similarity greater than the threshold that are identified from the N images, wherein X ≥ 2; and retaining a target image in the story album and removing a remaining image from the X images other than the target image in response to a target image being selected by a user form the X images.  Levy teaches removing duplicate images including the further limitations of displaying X images with a similarity greater than the threshold that are identified from the N images, wherein X ≥ 2 (see [0094] and [0102]); and retaining a target image in the story album and removing a remaining image from the X images other than the target image in response to a target image being selected by a user form the X images (see [0094] and [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the user selection process of Levy to have .

Response to Arguments
Applicant's arguments filed with regards to the 103 prior art rejections have been fully considered but they are not persuasive. 
The Applicant states that the independent claims have been amended to include limitations similar to those previously recited in dependent claim 10.  The examiner respectfully disagrees.  Claims 1 and 18 do not require for the images displayed to have a similarity greater than a threshold.  
The Applicant further states that the Examiner acknowledges that Novikoff and Choi do not disclose removing an image.  The Examiner respectfully disagrees.  The Examiner stated that Novikoff and Choi fail to teach the previously recited limitation of claim 10.  The Examiner stated that Novikoff and Choi do teach the removing of an image on pages 5-6 of the Non-Final Rejection. With regards to the newly presented limitations concerning the removing, Choi teaches receiving a user selection of a target image for retaining from the N images (see [0024]; [0146]; [0151]; and Fig 5, items 516 and 518 – This can allow the user to specify more narrow or additional image criteria using candidate images that have been selected based on stored image criteria. A set of candidate images based on such image criteria can be selected and displayed in the user interface in block 516, allowing the user to select from these candidate images. In block ; 
removing, in response to the user selection, an invalid image from the N images to obtain a story album comprising M images, wherein the invalid image conflicts with a characteristic [criteria/particular image features] of the target image (see [0151]; [0155]; and Fig 5, items 518 and 520 – In block 518, user input is received that selects one or more of the displayed interface options to specify additional image criteria for selecting images for a generated video. User input can be received to scroll through the candidate list showing the set of candidate images to display any of the candidate images, and the user can select one or more of the candidate images to indicate that the content features (e.g., persons or other features) depicted in the indicated images are to be the subjects of the generated video. The user indicates criteria, e.g., particular image features, via the selections. In block 520, a subset of images that meet the image criteria obtained in blocks 514 and/or blocks 514-516 may be determined.)  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2019/0095463 to Moussaffi – Uses similarity distance between images to group similar photos and only select one photo
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750.  The examiner can normally be reached on 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167